Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Sep. 8, 2020 have been entered.  

Status of the Claims
Claims 7-15 and 21 are pending are now pending and are now under consideration.  Claims 7, 8, and 14 have been amended; claims 1-6 and 16-20 are cancelled; claim 21 has been added.  This Office Action is in response to the request for continued examination filed on Sep. 22, 2020.  

OBJECTIONS/REJECTIONS WITHDRAWN

The objection to the specification is withdrawn, in light of the amendments to the specification filed 9/8/20.

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claim 13 under 35 U.S.C. 112, 1st paragraph/(a), lack of written description, is maintained as discussed below.

The rejections of claims 7-15 under 35 U.S.C. 103(a) are maintained in modified form as discussed below.

Claim Rejections - 35 USC § 112(a) (or pre-AIA , 1st Paragraph) (Maintained)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 13 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The responses filed 3/26/20 and 9/8/20 have introduced NEW MATTER into the claims.  Claim 13, as amended on 3/26/20 recites "an osmolarity in the range of 330-390 mOsmol/L".  Support in the instant application is found for an osmolality of 330-390 mOsmol/L, but the word "osmolarity" did not appear anywhere in the original specification as-filed.  Thus, it is unclear whether the specification (and claim 13) intended to teach/recite an osmolality or an osmolarity.  Although applicants have now amended the specification to recite osmolarity (see the 9/8/20 amendment), applicants fail to provide any discussion, reasoning, or evidence that an artisan would surely have understood the 
The response did not point out where support for amended claim 13 (or for the amendment to the specification) could be found in the originally filed disclosure.  Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims.  See MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”).  Instant claim 13 now recites limitations that were not clearly disclosed in the specification as filed and that change the scope of the instant disclosure as filed.  Such limitations recited in amended claim 13, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in present claim 13 in the specification or claims, as-filed, or remove these limitations from the claims in response to this Office Action.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants do not specifically address the New Matter rejection anywhere in the 9/8/20 response.  
It is noted that applicants fail to provide any discussion, reasoning, or evidence that an artisan would surely have understood the specification to disclose osmolarity (correct units with an incorrect description) instead of an osmolality (correct description lity (mOsm/kg), and asserted that osmolality was the intended parameter instead of changing the description to osmolarity.  There does not appear to be any guidance in the specification as to which parameter was indicated.  
Until applicants provide evidence or persuasive reasoning why an artisan would surely have understood the description (rather than the units) of this parameter to be incorrect in the specification as-filed, this rejection is maintained.  

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Claims 7-12, 14, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over CARMUSTINE INFORMATION (Highlights of Prescribing Information for BiCNU (carmustine for injection); Mar. 2017; on IDS) and LASKAR (Laskar, P. A., Ph.D. Thesis (1974), Oregon State University; on IDS).  
Claim Interpretation:  The instant claims are drawn to a method for administering carmustine to a patient.  That is, claim 1 recites a method of using a certain carmustine solution per both the preamble and the "administering" step (c) of the claim.  See also the restriction requirement dated 11/14/19, which categorized claims 1-15 as "a method for administering carmustine".  Applicants have not disputed this claim interpretation.  The recited method is not a method of making a carmustine solution.  Rather, the claim is drawn to a method of using a carmustine solution (product), by intravenous administration.  However, lines 3-10 (elements (a)-(b)) of claim 7 and lines 3-15 (element (I)) of claim 21 recite a method of making a carmustine solution, said method of making being a patentably distinct type of method claim.  As such, the recitations of lines 3-10 (elements (a)-(b)) of claim 7, lines 3-15 (element (I)) of claim 21, and any other claim recitations (in any of the claims) drawn to a method of making the carmustine solution used in the method for administering carmustine are analogous to a product-by-process limitation and are only afforded weight inasmuch as they may imply a structure for the carmustine solution (product) used in the method of administering carmustine per MPEP § 2113(I).  Even though the claim is a method claim, the particulars method of making steps are not necessarily considered germane to the method of using the resulting method of making steps embedded in the instant method of use claims).  Regarding the structure that may be implied by the method of making steps in the claim, the examiner considers the process to require a certain concentration of carmustine in a solution of propylene glycol and saline (0.9% sodium chloride) or 5% dextrose.  
Further, regarding claims 7, 8, 14, and 21, the MPEP states that the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).  "A consisting essentially of’ claim occupies a middle ground between closed claims that are written in a consisting of’ format and fully open claims that are drafted in a comprising’ format."  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  Furthermore, the MPEP states that if an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).  In the instant case a review of the specification does not reveal a clear disclosure of the "basic and novel characteristics" of the claimed composition, and thus additional elements which would affect such "basic 
Carmustine Information reports on the commercial formulation of BiCNU (carmustine) for injection for intravenous use.  Carmustine Information teaches that carmustine is a nitrosourea indicated for use as an anticancer drug with a broad range of activity (p.1, Indications and Usage).  Carmustine Information teaches that for injection, 100 mg lyophilized carmustine in a single dose vial is reconstituted with 3 ml ethanol, then diluted with Sodium Chloride Injection, USP (i.e., 0.9% sodium chloride) or 5% Dextrose Injection, USP (p.1, Dosage Forms and Strengths; p. 4, Section 2.2).  Note that dissolving 100 mg of lyophilized carmustine in 3 ml diluent results in a concentration of 33.3 mg/ml.  Carmustine Information teaches that each package includes a vial containing 100 mg dry (lyophilized) carmustine and a separate vial containing 3 ml sterile diluent (p. 5, section 3; p. 10, section 16.1-16.2).  In other words, Carmustine Information teaches packaging the lyophilized carmustine and the sterile diluent together as separate vials in a kit.  
Laskar reports on studies to optimize parenteral formulations of 1,3-bis(2-chloroethyl)-1-nitrosourea (i.e., BCNU; carmustine) (title; abstract; Fig. 5; p. 21).  Laskar teaches that carmustine was one of the most promising nitrosoguanidine derivatives tested, and was found to be effective in treating leukemia and cerebral neoplastic disease (pgs. 1-3).  Laskar teaches that carmustine is most often administered in solution via the intravenous route, but is unstable in aqueous media (p. 6).  Laskar teaches that formulations for clinical use utilize lyophilized solid, sterile carmustine, which is reconstituted in ethanol and diluted with normal saline for injection (note that normal saline is 0.9% sodium chloride solution per p. 94) (p. 21).  Due to the instability of 
Laskar teaches that propylene glycol is an acceptable choice as a parenteral solvent and would be a desirable alternative to ethanol since it has advantages over ethanol.  Specifically, the irritation potential of propylene glycol is less than ethanol, by using propylene glycol the CNS effects of ethanol are absent, and the volume of aqueous diluent would be lower than that required by ethanol (p. 51).  Carmustine in a propylene glycol solution could be administered by slow intravenous push rather than a fast drip (p. 51).  The use of propylene glycol as a solvent for carmustine provides a rational, non-tissue irritating alternative to ethanol since while the minimum degradation rate constant is greater than for ethanol, the temperature dependence is slightly greater thereby yielding a clinically useful lifespan of about 210 days, which is greater than that for carmustine in ethanol (p. 74).  
Laskar teaches that aqueous systems (for intravenous formulations) have some advantages over nonaqueous formulations.  Frequently used nonaqueous solvents such as ethanol and propylene glycol both have certain disadvantages.  Ethanol has CNS effects and propylene glycol has relatively high viscosity and is hemolytic at iso-osmotic concentrations.  Aqueous systems are devoid of these drawbacks.  On the other hand, the stability of carmustine in aqueous systems is reduced by a factor of 5-15 compared to nonaqueous systems.  A reasonable balance between the enhanced stability in nonaqueous solvents and biological compatibility in aqueous systems could be struck by storing reconstituted dry carmustine in a nonaqueous solvent such as propylene glycol at reduced temperature.  Then, at the time of use or a few days prior, this concentrate could 
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used propylene glycol in place of ethanol as a solvent in which to reconstitute carmustine.  One would have been motivated to do so since Laskar teaches the use of propylene glycol is advantageous over ethanol as a reconstitution solvent for carmustine.  Specifically, the irritation potential of propylene glycol is less than ethanol, the CNS effects of ethanol are absent, and the volume of aqueous diluent would be lower than that required by ethanol.  Further, using propylene glycol in place of ethanol amounts to no more than simple substitution of one known element for another to obtain predictable results.  
Carmustine Information teaches storage of the separate vials of lyophilized carmustine and the diluent at 2-8 [Symbol font/0xB0]C (p. 10, section 16.2).  Carmustine Information also teaches that the reconstituted vials should be examined for crystal formation prior to use, and if crystals are observed, they should be re-dissolved by warming the vials to room temperature with agitation (p. 4, section 2.2).  Thus, the artisan understands that warming to room temperature facilitates complete dissolution of carmustine, and it would have been prima facie
Regarding claim 15, the Claim Interpretation section above is noted.  Claim 15 recites making the reconstituted carmustine (stock) solution by using a 22 gauge needle.  The use of a needle and the size (gauge) thereof to transfer the diluent to the carmustine vial does not affect the structure of the final carmustine solution, absent evidence to the contrary.  Thus, the recitation of the needle size (gauge) is not considered material to the instant method of administering claims since the use of a needle (and/or the size thereof) to transfer the diluent to the carmustine does not affect the final solution or the method of administering it.  Moreover, Carmustine Information teaches the artisan to add the diluents aseptically (p. 4, sections 2.2), and it is within the purview of the artisan to determine the best means for doing so.  
Regarding claims 8 and 12, Carmustine Information teaches the reconstituted solution is further diluted with 500 ml Sodium Chloride Injection, USP or 5% Dextrose Injection, USP, to a concentration of 0.2 mg/mL (p. 4, Section 2.2).  
Regarding claims 9-10, Carmustine Information teaches the final diluted solution should be used within 8 hours if stored at room temperature and protected from light), but is stable for 24-30 hours if stored under refrigerated conditions (2-8 [Symbol font/0xB0]C) (p. 4, Section 2.2).  Thus, it would have been prima facie obvious to one of ordinary skill in the art to administer the solution anytime within this range.  
Regarding claim 11, Carmustine Information teaches administration of the carmustine solution as a slow intravenous drip over at least 2 hours (p. 1, Dosage and Administration).  

Claims 7-12, 14, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over CARMUSTINE INFORMATION (Highlights of Prescribing Information for BiCNU (carmustine for injection); Mar. 2017; on IDS), LASKAR (Laskar, P. A., Ph.D. Thesis (1974), Oregon State University; on IDS), and BC CANCER (BC Cancer Chemotherapy Preparation and Stability Chart (Mar. 2006), accessed online at http://www.bccancer.bc.ca/drug-database-site/Documents /Chemo%20Stability%20Chart_AtoK.pdf).  
The teachings of Carmustine Information and Laskar are presented supra, and are incorporated herein.  Regarding the recitation of a 22 gauge needle for transferring the diluent to the lyophilized carmustine, this recitation is not afforded patentable weight as discussed above (see par. #7).  However, should applicants persuasively show that this recitation materially affects the solution made by the recited process, it would still be obvious to an artisan to use a 22 gauge or smaller bore needle.  
For example, BC Cancer teaches preparation notes for a variety of chemotherapeutics, including carmustine (p. 17/50).  BC Cancer teaches that for reconstitution, a 21 gauge or larger gauge needle is recommended to prevent coring of the vial stopper.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a 21 gauge or higher needle (e.g., any gauge needle having a smaller bore than 21, such as 22 or greater) to reconstitute carmustine with the diluent.  One would have been motivated to do so since BC Cancer teaches that this size needle will prevent coring of the vial stopper such as those commonly used for chemotherapy drugs that require reconstitution.  

Claims 7-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over CARMUSTINE INFORMATION (Highlights of Prescribing Information for BiCNU (carmustine for injection); Mar. 2017; on IDS), LASKAR (Laskar, P. A., Ph.D. Thesis (1974), Oregon State University; on IDS), ROETHLISBERGER (Roethlisberger, D., et al. J. Pharm. Sci. (Nov. 2016), 106; 446-456) and/or WILSON (Wilson, K. Nursing (2013), 43(12); 66-68).  
The teachings of Carmustine Information and Laskar are presented supra, and are incorporated herein.  
Regarding claim 13, the references are silent as to the pH and osmolality/osmolarity of the i.v. solution.  However, the instantly claimed values would have been obvious to one of skill in the art since they are 1) close to physiological conditions, and 2) typical for i.v. solutions.  
For example, Roethlisberger reports on acceptable pH and osmolality for parenteral drug dosage formulations (title; abstract).  Roethlisberger teaches that parenteral products for injection or infusion should aim toward being isotonic and euhydric (physiological pH), but due to other considerations, may require a pH or osmolality outside the physiological (euhydric and isotonic) range (p. 446, bridging the columns).  Roethlisberger teaches that for the most used i.v. sites (cephalic and basilica veins), osmolarity should be <500 mOsm/L and the solution pH should be between 5-9 (Table 1; p. 453, 2nd col.).  
Similarly, Wilson teaches that nurses must make sure that their patients have the appropriate vascular access device (VAD) (abstract).  Wilson teaches that short peripheral VADs (of the type most typically used to infuse i.v. drugs into an upper 
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the i.v. carmustine solutions with a pH between 5-9 and an osmolality of <500 mOsm/L or an osmolarity of less than 600 mOsm/L, such as 250-375 mOsm/L.  One would have been motivated to do so since these values are close to physiological values (i.e., they are generally considered isotonic) and are recommended for i.v. infusion for minimization or prevention of vascular damage from extremes in infusate pH or osmolality, per Roethlisberger and Wilson.  

Claims 7-12, 14, 15, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over CARMUSTINE INFORMATION (Highlights of Prescribing Information for BiCNU (carmustine for injection); Mar. 2017; on IDS), LASKAR (Laskar, P. A., Ph.D. Thesis (1974), Oregon State University; on IDS), and PATEL (US 2016/0136116; Priority to Nov. 14, 2014; on IDS).  
The teachings of Carmustine Information and Laskar are presented supra, and are incorporated herein.  
Carmustine Information does not teach reconstituting 300-500 mg lyophilized carmustine.  However, reconstituting any amount of lyophilized carmustine in the diluents 
Furthermore, Patel discloses pharmaceutical formulations of lyophilized carmustine (title; abstract).  Patel teaches solutions for lyophilization having a concentration of up to 400 mg/mL ([0021]; claims 2, 9) are loaded into sterile vials for lyophilization ([0027], [0030]), and that said vials are typically closed with a rubber stopper ([0035]).  Patel teaches that the quantities of each component (i.e., carmustine and the dissolving/dispersing agent) may be adjusted by one skilled in the art as needed ([0028], [0031]).  Patel teaches that the lyophilized carmustine is stable at 2-8 [Symbol font/0xB0]C for up to 3 years ([0027]).  Thus, Patel teaches that lyophilized carmustine can be produced in amounts of 400 mg or more ([0036]) in vials for pharmaceutical use.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prima facie obvious to one of ordinary skill in the art have stored the reconstituted solution at this temperature if the solution was not used immediately.  Carmustine Information also teaches that the reconstituted vials should be examined for crystal formation prior to use, and if crystals are observed, they should be re-dissolved by warming the vials to room temperature with agitation (e.g., shaking) (p. 4, section 2.2).  Thus, the artisan understands that warming to room temperature facilitates complete dissolution of carmustine, and it would have been prima facie obvious to one of ordinary skill in the art to allow both the carmustine and diluent to reach room temperature both before and after reconstitution in the diluent as is customary in this art with the expectation of facilitating complete dissolution of the carmustine.  It would further be obvious to warm the reconstituted solution to room temperature with agitation to re-dissolve any crystals, if present, after storage at 2-8 [Symbol font/0xB0]C per the teachings of Carmustine Information and Patel.  

Claims 7-12, 14, 15, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over CARMUSTINE INFORMATION (Highlights of Prescribing Information for BiCNU (carmustine for injection); Mar. 2017; on IDS), LASKAR (Laskar, P. A., Ph.D. Thesis (1974), Oregon State University; on IDS), BC CANCER (BC Cancer Chemotherapy Preparation and Stability Chart (Mar. 2006), accessed online at http://www.bccancer.bc.ca/drug-database-site/Documents /Chemo%20Stability%20Chart_AtoK.pdf), and PATEL (US 2016/0136116; Priority to Nov. 14, 2014; on IDS).  
The teachings of Carmustine Information and Laskar are presented supra, and are incorporated herein.  
Regarding the recitation of a 22 gauge needle for transferring the diluent to the lyophilized carmustine, this recitation is not afforded patentable weight as discussed above (see par. #7).  However, should applicants persuasively show that this recitation materially affects the solution made by the recited process, it would still be obvious to an artisan to use a 22 gauge needle.  
For example, BC Cancer teaches preparation notes for a variety of chemotherapeutics, including carmustine (p. 17/50).  BC Cancer teaches that for reconstitution, a 21 gauge or larger gauge needle is recommended to prevent coring of the vial stopper.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a 21 gauge or higher needle (e.g., any gauge needle having a smaller bore than 21, such as 22 or greater) to reconstitute carmustine with the diluent.  One would have been .  

Claims 7-15 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over CARMUSTINE INFORMATION (Highlights of Prescribing Information for BiCNU (carmustine for injection); Mar. 2017; on IDS), LASKAR (Laskar, P. A., Ph.D. Thesis (1974), Oregon State University; on IDS), ROETHLISBERGER (Roethlisberger, D., et al. J. Pharm. Sci. (Nov. 2016), 106; 446-456) and/or WILSON (Wilson, K. Nursing (2013), 43(12); 66-68), and PATEL (US 2016/0136116; Priority to Nov. 14, 2014; on IDS).  
The teachings of Carmustine Information and Laskar are presented supra, and are incorporated herein.  
Regarding claim 13, the references are silent as to the pH and osmolality/osmolarity of the i.v. solution.  However, the instantly claimed values would have been obvious to one of skill in the art since they are 1) close to physiological conditions, and 2) typical for i.v. solutions.  
For example, Roethlisberger reports on acceptable pH and osmolality for parenteral drug dosage formulations (title; abstract).  Roethlisberger teaches that parenteral products for injection or infusion should aim toward being isotonic and euhydric (physiological pH), but due to other considerations, may require a pH or osmolality outside the physiological (euhydric and isotonic) range (p. 446, bridging the columns).  Roethlisberger teaches that for the most used i.v. sites (cephalic and basilica veins), nd col.).  
Similarly, Wilson teaches that nurses must make sure that their patients have the appropriate vascular access device (VAD) (abstract).  Wilson teaches that short peripheral VADs (of the type most typically used to infuse i.v. drugs into an upper extremity) are used to infuse solutions with a pH between 5 and 9 and an osmolarity of less than 600 mOsm/L (p. 66, under 'Peripheral catheter options').  Wilson teaches that isotonic solutions (with osmolarity in the range of 250-375 mOsm/L) have the same concentration as body fluids so water moves very little, having very little to no effect on cell size.  Examples include 0.9% sodium chloride solution (p. 67, under 'Understanding key terms').  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the i.v. carmustine solutions with a pH between 5-9 and an osmolality of <500 mOsm/L or an osmolarity of less than 600 mOsm/L, such as 250-375 mOsm/L.  One would have been motivated to do so since these values are close to physiological values (i.e., they are generally considered isotonic) and are recommended for i.v. infusion for minimization or prevention of vascular damage from extremes in infusate pH or osmolality, per Roethlisberger and Wilson.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the Office has ignored the limitations of steps (a) and (b) of claim 7 (9/8/20 response, p. 8).  

Applicants argue that the claims now recite the transitional phrase "consisting essentially of" (9/8/20 response, p. 9).  
As detailed above, the specification does not reveal a clear disclosure of the "basic and novel characteristics" of the claimed composition, and thus additional elements which would affect such "basic and novel characteristics" cannot be determined.  Accordingly, the transitional phrase "consisting essentially of" is being construed as equivalent to "comprising".  Furthermore, the MPEP states that if an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).  As currently drafted, the claims do not exclude additional dilution steps.  Finally, the prior art motivates the use of propylene glycol as a reconstitution solution instead of ethanol, and Laskar teaches that only 2 dilution steps are required when using propylene glycol.  See Laskar at pgs. 77-78, 
Applicants refer to a declaration in support of the instant application (9/8/20 response, p. 10).  
Regarding the declaration, items #5, #7, and #9 (also 9/8/20 response, p. 11) discuss the advantages of fewer dilution steps (e.g., 2 vs 3).  However, Laskar teaches 2 dilution steps (see pgs. 77-78 of Laskar).  However, the transitional phrase "consisting essentially of" is construed as equivalent to "comprising".  Therefore, as currently drafted, the claims do not exclude additional dilution steps.  
Further, items #6, #7, and #9 of the declaration (also 9/8/20 response, pgs. 10-11), are directed to high dose uses of carmustine.  However, only one of the instant claims (new claim 21) can be considered to fall within this category as claim 7 (and all claims dependent thereon) encompasses single dose amounts (i.e., 100 mg).  Yet even claim 21 is rendered obvious by the teachings of the prior art.  
Item #8 of the declaration (also 9/8/20 response, p. 10, bottom) states that use of propylene glycol instead of ethanol may reduce adverse effects.  However, Laskar teaches this.  Laskar teaches that propylene glycol is an acceptable choice as a parenteral solvent and would be a desirable alternative to ethanol since it has advantages over ethanol.  Specifically, the irritation potential of propylene glycol is less than ethanol, by using propylene glycol the CNS effects of ethanol are absent, and the volume of aqueous diluent would be lower than that required by ethanol (p. 51).  Carmustine in a propylene glycol solution could be administered by slow intravenous push rather than a 
Item #10 of the declaration (also 9/8/20 response, p. 11) states that PVC containers cannot be used with ethanol.  First, the instant claims do not place any limitations on the type of containers used in the method.  Second, in response to applicants' argument that PVC containers can be used, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Item #11 of the declaration states that carmustine in propylene glycol is more stable than in ethanol.  However, this effect was already known in the art as taught by Laskar.  The use of propylene glycol as a solvent for carmustine provides a rational, non-tissue irritating alternative to ethanol since while the minimum degradation rate constant is greater than for ethanol, the temperature dependence is slightly greater thereby yielding a clinically useful lifespan of about 210 days, which is greater than that for carmustine in ethanol (p. 74).  The stability of carmustine in aqueous systems is reduced by a factor of 5-15 compared to nonaqueous systems.  A reasonable balance between the enhanced stability in nonaqueous solvents and biological compatibility in aqueous systems could be struck by storing reconstituted dry carmustine in a nonaqueous solvent such as propylene glycol at reduced temperature.  

Applicants argue that the citation of Laskar at p. 74 relates to data obtained in a freezer (9/8/20 response, pgs. 11-12). 
Much of Laskar's disclosure is drawn to the fact that carmustine is more stable in nonaqueous media than in aqueous media (e.g., see p. 6; p. 23-several temperature conditions; Tables VII, X, and XII; bridging pgs. 76-77).  For example, Laskar teaches, "the stability of BCNU in aqueous systems is reduced by a factor of five to fifteen compared to nonaqueous systems" (p. 77).  Additionally, Laskar teaches:
"A reasonable balance between the enhanced stability in nonaqueous solvents and biological compatibility of buffered aqueous systems could be struck.  One such possibility might be reconstitution of the dry solid, BCNU, stored at reduced temperature such as -19°C, with a nonaqueous solvent such as ethanol or propylene glycol and storage of this concentrate at reduced temperature, eg., 278°K." (p. 77; note that 278[Symbol font/0xB0]K is about 5[Symbol font/0xB0]C, or refrigeration temperature)

Laskar further teaches that a decrease in dielectric constant decreases the degradation rate constant of BCNU, and teaches that the dielectric constant for propylene glycol is much lower than that of water at all temperatures studies (p. 55; Table XII).  Laskar teaches, "The clinically useful lifespan of an aqueous buffered BCNU solution is about 5½ days (132 hours) (time for ten percent degradation stored at 278°K at a degradation rate of 8 x 10-4hr.-1)."  In contrast, Laskar teaches, "The maximum timespan prior to 10% BCNU degradation in 100% propylene glycol is about 33 days (about 800 hours) at 278[Symbol font/0xB0]K."  Note that 278[Symbol font/0xB0]K is about 5[Symbol font/0xB0]C, or refrigeration temperature.  Indeed, applicants admit that Laskar found that propylene glycol resulted in a more stable 
Applicants argue that Laskar predicts carmustine to be less stable in propylene glycol than ethanol, and teaches disadvantages for propylene glycol (9/8/20 response, p. 12).  
This argument blatantly disregards the detailed analysis of this point provided in the prior Office Action (OA).  Specifically, Laskar teaches that propylene glycol has several advantages over ethanol, despite a higher degradation rate constant.  Specifically, the irritation potential of propylene glycol is less than ethanol, by using propylene glycol the CNS effects of ethanol are absent, and the volume of aqueous diluent would be lower than that required by ethanol (p. 51).  Carmustine in a propylene glycol solution could be administered by slow intravenous push rather than a fast drip (p. 51).  The use of propylene glycol as a solvent for carmustine provides a rational, non-tissue irritating alternative to ethanol since while the minimum degradation rate constant is greater than for ethanol, the temperature dependence is slightly greater thereby yielding a clinically useful lifespan of about 210 days, which is greater than that for carmustine in ethanol (p. 74).  A reasonable balance between the enhanced stability in nonaqueous solvents and biological compatibility in aqueous systems could be struck by storing reconstituted dry carmustine in a nonaqueous solvent such as propylene glycol at reduced temperature.  Then, at the time of use or a few days prior, this concentrate could be diluted to a volume which will eliminate syringability or hemolytic problems with an 
Applicants argue that the BC cancer reference is not prior art (response, p. 13).  
The examiner cannot agree.  The reference clearly shows an activation date of March 2, 2006, which is how the reference was cited, and this is well before the date of the instant application.  Further, even if the BC Cancer reference is not prior art (which it is), the claims would still be properly rejected since applicants have not shown that the use of a 22 gauge needle in the 'method of making' steps embedded within the instant claims (which are drawn to a 'method of administering' carmustine) results in a structural difference in the resulting solution.  See the Claim Interpretation section and par. #11 above.  Applicants assert, without evidence, that the activation date is not a publication date.  However, the date pointed to by applicants is a revision date, not a publication date.  Applicants have not shown that the material relied upon in the BC cancer reference was added only at the revision date and was not present as of Mar. 2006.  
Applicants argue that the BC cancer reference is not prior art (9/8/20 response, p. 13).  
BC Cancer teaches that for reconstitution, a 21 gauge or larger gauge needle is recommended to prevent coring of the vial stopper (see the rightmost column on p. 16).  However, applicants were clearly able to find this citation as they refer to it in the arguments on p. 13 of the 9/8/20 response.  While applicants assert, without evidence, that this may be a different container system than BiCNU, the teachings of Patel prove otherwise.  Patel teaches carmustine solutions for lyophilization having a concentration said vials are typically closed with a rubber stopper ([0035]).  

Conclusion
Claims 7-15 and 21 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658